NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

RALPH STOREY,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-3094
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Ralph Storey, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Laurie Benoit-Knox,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.